Citation Nr: 0803185	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
the right thigh, muscle group XIV, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for impairment of the 
right tibia, with slight knee disability and right calf 
atrophy, post-operative residuals of surgical treatment of a 
right thigh wound, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable rating for a scar 
of the right thigh.

4.  Entitlement to an effective date prior to October 6, 
1967, for an award of service connection for a gunshot wound 
of the right thigh, muscle group XIV.

5.  Entitlement to an effective date prior to October 6, 
1967, for an award of service connection for impairment of 
the right tibia, with slight knee disability and right calf 
atrophy, post-operative residuals of surgical treatment of a 
right thigh wound.

6.  Entitlement to an effective date prior to August 18, 
2004, for an award of service connection for a right thigh 
scar.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1965 until 
October 1967.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

At an October 2007 hearing before the undersigned, the 
veteran withdrew two issues from appellate consideration.  
Specifically, he withdrew claims of entitlement to an 
increased rating and earlier effective date for right hip 
arthritis.  As such, those issues are no longer before the 
Board.

It is additionally noted that, in claiming entitlement to an 
earlier effective date, the veteran and his representative 
have also raised claims of clear and unmistakable error (CUE) 
with respect to a March 1968 rating decision that granted 
service connection and assigned 30 and 10 percent ratings for 
gunshot wound residuals of the right thigh and right tibia 
impairment, respectively.  Such CUE claims have not yet been 
adjudicated by the RO.  Indeed, it cannot be found that the 
CUE claims were implicitly considered when the RO adjudicated 
the issue of entitlement to an effective date prior to 
October 6, 1967, for the gunshot wound and right tibia 
evaluations.  The reason for this is that the veteran has not 
contended that the date of the service connection award was 
erroneous.  Rather, the veteran and his attorney 
representative have argued in the March 2005 notice of 
disagreement that the rating percentages assigned were 
clearly and unmistakably erroneous.  Specifically, it was 
contended that the gunshot wound residuals of the right thigh 
should always have been rated 40 percent disabling, and that 
the right tibia disability should always have been rated 20 
percent disabling.  Again, such contentions have not been 
considered by the RO.

It is acknowledged that, at the veteran's October 2007 
hearing, the veteran's attorney waived the right to RO notice 
as to the issues of CUE, and stated that they would find no 
prejudice in having the Board consider those claims of CUE.  
However, because the RO has not yet adjudicated the veteran's 
claims of CUE with the March 1968 assignment of disability 
ratings of 30 percent for gunshot wound residuals of the 
right thigh and 10 percent for tibia impairment, the Board 
does not presently have jurisdiction over such CUE issues.  
Accordingly, the Board is not in a position to accept any 
waivers of notice with respect to those issues.  Rather, the 
CUE claims must be referred back to the RO for appropriate 
action.  The earlier effective date claims for the award of 
service connection may be resolved at present time, as they 
are not inextricably intertwined with the CUE claims.  The 
effective date claims currently on appeal and addressed in 
this Board decision relate to the date upon which service 
connection was granted.  As already explained, the 
unadjudicated CUE claims do not contest the date of service 
connection, but rather hinge on the contention that the 
initial rating assignments would have been higher but for 
some error in the March 1968 rating decision.

Finally, at the time of the veteran's October 2007 hearing, 
and after certification of the appeal to the Board, the 
veteran submitted additional evidence.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
gunshot wound of the right thigh, muscle group XIV, has been 
productive of complaints of right thigh pain and weakness; 
objectively, there was no adherence of the underlying 
structures, no intermuscular scarring, no adhesion to the 
bone, no loss of deep fascia or muscle substance, no 
impairment of muscle tone, no muscle herniation, and no signs 
of lowered endurance or impaired coordination.  

2.  Throughout the rating period on appeal, the veteran's 
impairment of the right tibia, with slight knee disability 
and right calf atrophy, post-operative residuals of surgical 
treatment of a right thigh wound, has been productive of 
complaints of right knee pain and giving away; objectively, 
there was full range of motion and the right knee and right 
ankle, with no x-ray evidence of arthritis.  

3.  Throughout the rating period on appeal, the veteran's 
right thigh scar has been objectively asymptomtic and 
nonpainful.

 4.  A March 1968 rating decision granted entitlement to 
service connection for a gunshot wound of the right thigh, 
muscle group XIV, and assigned an effective date of October 
6, 1967; the veteran did not submit a timely notice of 
disagreement contesting the effective date assigned.

5.  A March 1968 rating decision granted service connection 
for  impairment of the right tibia, with slight knee 
disability and right calf atrophy, post-operative residuals 
of surgical treatment of a right thigh wound, and assigned an 
effective date for service connection of October 6, 1967; the 
veteran did not submit a timely notice of disagreement 
contesting the effective date assigned.

6.  On August 18, 2004, the RO received a claim of 
entitlement to service connection for a right thigh scar.

7.  No communication or medical record prior to August 18, 
2004, may be interpreted as an informal claim of entitlement 
to service connection for a right thigh scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a gunshot wound of the right thigh, muscle 
group XIV, have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 
4.73, Diagnostic Code 5314 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for impairment of the right tibia, with slight 
knee disability and right calf atrophy, post-operative 
residuals of surgical treatment of a right thigh wound, have 
not been met for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2007).

3.   The criteria for entitlement to an initial compensable 
evaluation for a right thigh scar have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.31, 4.118, Diagnostic Code 7804 (2007).

4.  The criteria for an effective date prior to October 6, 
1967, for the award of service connection for a gunshot wound 
of the right thigh, muscle group XIV, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2007).

5.  The criteria for an effective date prior to October 6, 
1967, for the award of service connection for impairment of 
the right tibia, with slight knee disability and right calf 
atrophy, post-operative residuals of surgical treatment of a 
right thigh wound have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2007).

6.  The criteria for an effective date prior to August 18, 
2004, for the award of service connection for a right thigh 
scar have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, with respect to the right thigh scar claims, the 
veteran is challenging the initial evaluation (0 percent) and 
effective date (August 18, 2004) for service connection 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied as to the 
right thigh scar issues of initial rating and effective date 
for service connection.

With respect to the remaining issues, the duty to notify was 
not fully satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation.  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a May 2006 
letter that informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit any evidence and/or 
information in his possession to the RO.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the RO also readjudicated the case by way of a February 2007 
supplemental statement of the case issued after the notice 
was provided.  Thus, while the timing of the VCAA notice is 
presumed to be prejudicial, VA has overcome the burden of 
prejudicial error by giving the veteran actual notice of what 
was needed to support his claim.  The purpose behind the 
notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for higher ratings and 
earlier effective dates, as these are the premise of the 
claims.  It is inherent in the claim that the veteran had 
actual knowledge of the rating and effective date element of 
his claims.  Any questions as to the appropriate effective 
date to be assigned are moot as the claims have been denied.  
Based on the foregoing, the Board finds that adequate notice 
was provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. 
§ 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, including testimony provided at 
an October 2007 hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the above, 
the Board finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As with the veteran's gunshot wound residuals of the right 
thigh muscle and right tibia increased rating claims, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet.App. Nov. 19, 2007).

Regarding the veteran's appeal of the initial disability 
rating (0 percent) assigned for service-connected right thigh 
scar, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Gunshot wound of the right thigh, muscle group XIV

The veteran is claiming entitlement to an increased rating 
for gunshot wound residuals of the right thigh affecting 
muscle group XIV.  His request for an increased rating was 
received in September 2004.

Throughout the rating period on appeal, the veteran's gunshot 
wound residuals of the right thigh affecting muscle group XIV 
have been evaluated as 30 percent disabling pursuant to 
Diagnostic Code 5314.  Diagnostic Code 5314 makes reference 
to varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56.

The 30 percent evaluation presently assigned is reflective of 
moderately severe muscle disability.  In order to be entitled 
to the next-higher 40 percent rating, the evidence must 
establish severe muscle disability.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture does not most nearly 
approximate the criteria for the next-higher 40 percent 
evaluation under Diagnostic Code 5314.  First, it is noted 
that the history of the veteran's right thigh gunshot wound 
is not consistent with the criteria set forth under 38 C.F.R. 
§ 4.56(d)(4) for severe muscle injury.  The evidence shows 
that the veteran suffered a gunshot wound of the right thigh 
in June 1966.  As to the length of his recovery, the veteran 
testified in October 2007 that he wore a full body cast for 7 
to 9 months, and then had to recondition his muscles while 
ambulating with crutches and a walker; however, the veteran's 
recollection as to his rehabilitation, while sincere, is 
somewhat inaccurate.  A service medical record dated in 
December 1966, only 6 months following the veteran's gunshot 
wound injury, made no mention of a body cast.  At that time, 
the veteran was already ambulating, though he was restricted 
from prolonged standing, running, and any heavy lifting.  

Regarding the extent of the wound, despite the veteran's 
October 2007 hearing testimony that there was "a big hole" 
in his leg, there is no showing that his wound was a through 
and through or deep penetrating wound.  Moreover, while an 
October 1966 physical profile record indicated a healed 
fracture of the right femur, the evidence does not 
demonstrate that such fracture was a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

It is acknowledged that the evidence, both historical and 
current, indicates damage to the right thigh muscle.  For 
example, a VA examination in January 1968 indicated moderate 
loss of muscle mass in the mid-thigh area, with some atrophy.  
More recent VA examination in October 2004 again revealed a 
muscle wound.  However, the evidence fails to demonstrate 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area, or 
abnormal swelling or hardening of muscles in contraction.  
The evidence also failed to show severe impairment of 
function through tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  In fact, VA examination in January 2004 
indicated that there was no adherence of the underlying 
structures, no intermuscular scarring and no adhesion to the 
bone.  Palpation of the muscles revealed no loss of deep 
fascia or muscle substance, and there was no impairment of 
muscle tone and no muscle herniation.  There were also no 
signs of lowered endurance or impaired coordination.  The 
veteran's muscle strength was 4/5.  

Based on the foregoing, the competent evidence does not 
support a finding of severe muscle injury of the right thigh 
such as to warrant the next-higher 40 percent rating under 
Diagnostic Code 5314.  Moreover, in reaching this conclusion, 
the Board has considered additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, 
decreased strength in the right thigh is again noted.  
Moreover, the veteran reported symptoms of episodic right 
thigh pain and positive weakness upon VA examination in 
October 2004.  He also reported thigh pain at his October 
2007 hearing before the undersigned.  Even considering such 
decreased function, the veteran's overall disability picture 
is still not comparable to, and does not for any period of 
claim more nearly approximate, the criteria for severe muscle 
injury.  

In conclusion, a preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's a 
gunshot wound of the right thigh, muscle group XIV, during 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) 
is not warranted.

B.  Right tibia impairment, with slight knee disability and 
right calf atrophy, post-operative residuals of surgical 
treatment of a right thigh wound

The veteran is claiming entitlement to an increased rating 
for right tibia impairment, with slight knee disability and 
right calf atrophy, post-operative residuals of surgical 
treatment of a right thigh wound.  His request for an 
increased rating was received in September 2004.

Throughout the rating period on appeal, the veteran's right 
tibia disability has been evaluated as 10 percent disabling 
pursuant to Diagnostic Code 5262.  Under Diagnostic Code 
5262, a 10 percent evaluation applies where the evidence 
demonstrates slight knee or ankle disability.  In order to 
achieve the next-higher 20 percent evaluation, the evidence 
must show moderate knee or ankle disability.  

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture does not more nearly 
approximate moderate knee or ankle disability, the criteria 
for the next-higher 20 percent evaluation under Diagnostic 
Code 5262.  In so finding, the Board relies on the findings 
included in the October 2004 VA examination report.  At that 
time, the veteran had right knee flexion to 140 degrees and 
right knee extension to 0 degrees.  As indicated at 38 C.F.R. 
§ 4.71a, Plate II, such range of motion findings represent 
normal motion of the knee.  

Again, in evaluating musculoskeletal disabilities, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, it is 
acknowledged that the veteran complained of pain and giving 
way of the right knee at his October 2004 VA examination.  He 
also reported that he could not walk far distances during 
flare-ups, which occurred one to three times per month.  In 
general, his ability to walk distances was compromised by his 
right knee symptomatology.  Objectively, the VA examiner 
stated that the veteran's right knee motion was limited by 
pain.  There was no additional functional limitation due to 
fatigue, weakness, lack of endurance, or incoordination.  

Although the October 2004 VA examination indicated that pain 
affected the veteran's right knee function, his range of 
motion was full.  No other evidence of record demonstrates 
objective findings of limited function of the right knee.  To 
the extent that pain does affect the veteran's motion, this 
is already contemplated in the 10 percent rating presently in 
effect throughout the rating period on appeal.  Additionally, 
the right ankle findings were within normal limits upon VA 
examination in October 2004, precluding an increased rating 
on that basis.  

The Board has considered whether any alternate Code sections 
might afford an increased rating for the veteran's right 
tibia impairment.  In this regard, Diagnostic Codes 5260 and 
5261, concerning limitation of leg motion, have been 
considered.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees, and a 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a.  Diagnostic Code 5261 pertains to 
limitation of leg extension.  A 10 percent rating is 
warranted where extension is limited to 10 degrees, and a 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  As already 
explained, the objective range of motion findings of record 
were normal.  Even considering additional limitation due to 
pain, a higher rating under Diagnostic Code 5260 or 5261 is 
not appropriate here.  

To this point, the Board has considered whether an increased 
rating is possible for the veteran's right tibia impairment.  
The Board will now consider whether the veteran is entitled 
to a separate rating in addition to the 10 percent evaluation 
currently assigned under Diagnostic Code 5262.  In this 
regard, the Board acknowledges VAOPGCPREC 9-2004, where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here. 

The Board has also considered VAOPGCPREC 23-97, in which VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  The VA General Counsel has 
also held that, when x-ray findings of arthritis are present 
and a veteran's knee disability is evaluated under Code 5257, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  In the present case, there is no x-ray evidence of right 
knee arthritis.  In fact, x-rays taken in October 2004 were 
normal.  Accordingly, separate ratings for arthritis and 
instability of the knee are not for application here.  

In conclusion, there is no support for an evaluation in 
excess of 10 percent for the veteran's right tibia 
impairment, even when considering alternate Diagnostic Codes 
relating to the knee and ankles.  Moreover, a separate 
evaluation in addition to the 10 percent currently assigned 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

C.  Right thigh scar 

The January 2005 rating decision on appeal granted service 
connection for scar of the right thigh, and assigned an 
initial noncompensable (0 percent) disability rating.  The 
veteran disagreed with the initial disability rating, and is 
requesting a higher (compensable) initial disability rating 
for service-connected scar of the right thigh.  Throughout 
the initial rating period on appeal, the veteran's right 
thigh scar has been evaluated as noncompensable (0 percent) 
pursuant to Diagnostic Code 7804.  

In order to achieve a compensable, 10 percent rating under 
Diagnostic Code 7804,
the evidence must reveal scars that are superficial and 
painful on examination.  Note (1) to Diagnostic Code 7804 
explains that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

Objectively, VA examination in October 2004 revealed that the 
veteran's right thigh scar was asymptomatic, with no 
associated functional impairment.  As the scar was not shown 
to be painful, the criteria for a compensable evaluation have 
not been met.  No other competent evidence of record reveals 
a painful right thigh scar.  Based on this evidence, there is 
no basis for assignment of a compensable evaluation for the 
veteran's right thigh scar for any portion of the initial 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321  is not 
warranted.

II.  Earlier effective dates

A March 1968 rating decision granted service connection for a 
gunshot wound of the right thigh, muscle group XIV, and 
granted service connection for impairment of the right tibia, 
with slight knee disability and right calf atrophy, post-
operative residuals of surgical treatment of a right thigh 
wound.  In both cases, the March 1968 rating decision 
assigned an effective date for the grant of service 
connection of October 6, 1967.  The veteran is now claiming 
entitlement to an earlier effective date for the grant of 
service connection as to the above awards.  

As discussed in the INTRODUCTION to this decision, the 
veteran, including through his attorney, has also challenged 
the disability percentages assigned by the March 1968 rating 
decision; however, as there has never been any increase from 
the initial rating percentages assigned, there can be no 
earlier effective date claim for an increased rating.  The 
veteran's contentions as to the rating percentages are thus 
not a component of the earlier effective (than October 6, 
1967) for service connection claim, but rather constitute 
separate CUE claims that are not presently under the Board's 
jurisdiction.  For this reason, the narrow question for 
consideration at this time is whether the veteran is entitled 
to an effective date prior to October 6, 1967, for the grant 
of service connection for gunshot wound residuals of the 
right thigh and for service connection for a right tibia 
disability.

The veteran first raised his claim of entitlement to earlier 
effective dates in 2005.  The rating decision assigning the 
contested effective date was issued in  March 1968.  The 
Court has held that, once there is a relevant final decision 
on an issue, there cannot be a "freestanding claim" for an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In other words, the veteran is not entitled 
to again raise an earlier effective date claim that was 
established in a prior final decision.  The only means by 
which to potentially obtain an earlier effective date 
following a final denial would be to challenge such denial 
based on clear and unmistakable error (CUE).  Indeed, this 
was observed by the Court in Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, 
the appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date"). 

Based on the above, the veteran is precluded from receiving 
an effective date prior to October 6, 1967, for the awards of 
service connection for gunshot wound residuals of the right 
thigh and for service connection for a right tibia 
disability, except on the basis of CUE, which is not for 
appellate consideration at this time.  In any event, the 
Board observes that, even if the veteran were to prevail in a 
CUE claim, and undo the finality of the March 1968 rating 
decision, an earlier effective date for the grants of service 
connection would not be possible, because the date currently 
assigned is already the first day following the veteran's 
separation from active service.

The veteran has also claimed entitlement to an effective date 
prior to August 18, 2004, for an award of service connection 
for a right thigh scar.  As to this claim, the veteran's 
notice of disagreement was received before the rating 
decision granting service connection for the right thigh scar 
became final.  As such, Rudd does not preclude consideration 
of an earlier effective date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  The effective 
date of an evaluation and award of compensation on an 
original claim for compensation will be the day following 
separation from active duty service or the date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in October 1967.  It is not in dispute that he did 
not submit a claim of entitlement to service connection for a 
right thigh scar within one year from his discharge; 
therefore, assignment of an effective date back to the day 
following discharge from service is not possible as to the 
right thigh scar disability.  

The appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, a 
communication received on August 18, 2004, requests service 
connection for a right thigh scar.  Thus, August 18, 2004 is 
the date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the August 18, 2004, date selected by the RO is 
the earliest possible effective date.  The reason for this is 
that, if the entitlement arose prior to August 18, 2004, then 
the date of claim would be the later of the two, and hence 
the date of claim would be the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement to service connection occurred after 
August 18, 2004, would not entitle the veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  In this regard, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  After reviewing the record, the Board 
finds that there are no testimonial documents submitted prior 
to August 18, 2004, indicating an intent to reopen a claim of 
entitlement to service connection for a right thigh scar.

It is further noted that, under 38 C.F.R. § 3.157 (2007), a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's August 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b); 
therefore, that regulation does not afford a basis for 
finding that his claim, be it formal or informal, of 
entitlement to service connection for a right thigh scar was 
filed earlier than August 18, 2004.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993). 

The Board has considered the contentions set forth by the 
veteran's attorney to the effect that the right thigh scar 
has been documented since the time of his active service.  
This is not in dispute.  Nevertheless, for the reasons 
explained above, such medical evidence documenting the scar 
does not constitute an informal or formal claim for benefits 
in the present case.  In sum, the presently assigned 
effective date of August 18, 2004, is the appropriate 
effective date for the grant of service connection, and there 
is no basis for an award of service connection for a right 
thigh scar prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A disability rating in excess of 30 percent for service-
connected gunshot wound of the right thigh, muscle group XIV, 
is denied.

A disability rating in excess of 10 percent for service-
connected impairment of the right tibia, with slight knee 
disability and right calf atrophy, post-operative residuals 
of surgical treatment of a right thigh wound, is denied.

An initial compensable disability rating for service-
connected scar of the right thigh is denied.

An effective date prior to October 6, 1967, for an award of 
service connection for a gunshot wound of the right thigh, 
muscle group XIV, is denied.

An effective date prior to October 6, 1967, for an award of 
service connection for impairment of the right tibia, with 
slight knee disability and right calf atrophy, post-operative 
residuals of surgical treatment of a right thigh wound, is 
denied.

An effective date prior to August 18, 2004, for an award of 
service connection for a right thigh scar, is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


